Title: To Benjamin Franklin from William Alexander, 24 June 1782
From: Alexander, William
To: Franklin, Benjamin


St Germain 24 June 1782
I hope my Dear Sir you will acquit me of Impertinent Curiosity, in wishing very anxiously to know, what is likely to be the fate of an Island, in which my family yet think, they have a stake because a little knowledge of this, will Affect my measures, & may Save some Expence. If there be any thing improper in the request, be So kind as let your Son tell me So, by a line, but as it can Affect no public Interest, If you can gratify me with a Single word, that it will Continue wt its Masters, or get a new one. You will serve me very much, & you may relie that it shall go no further—
Supposing that my request is Improper—but that the Island is to be receded to Britain—I must request Your Attention to the wording of the Clause affecting the Islands in General, & that there be nothing to Bar a future Investigation of the Rights of British Subjects, what ever Clause may be Inserted to Insure the Native french in the benefit of decisions, they may have obtaind in the french tribunals— The Importance of the Matter will I hope Excuse this trouble—and I have only to add that whilst I live, You will find me with the warmest Attachment Dear Sir Your most obt hble ser
W. Alexander

P.S. My friend M Benoit who passing through Passy undertakes to deliver this will take Care of the Answer— Mons Pchmeja will be of the Party to Marli & the Doctor also, provided his Patients will allow Him a few hours to himself— If you will Tell L’abbé de La Roche to give us three days notice, I think he may depend on both & Madme Helvetius wishes much to see the Doctor

 
Addressed: A Son Excellence Monsieur / Monsieur Franklin / M: P: des Etats de L’americque / Passy
Notation: W. Alexander 24, June 1782.
